Motion to amend remittiturs granted. Return of remittiturs requested and, when returned, each will be amended by adding thereto the following: Upon the appeal herein, there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether the rights of appellant under the Fourth, Fifth, Sixth and Fourteenth Amendments were denied. The Court of Appeals considered that there was no denial of appellant’s constitutional rights in these respects. [See 26 N Y 2d 723.]